On September 23,2008, the Defendant was sentenced for Count I: Robbery, a felony, in violation of Section 45-5-401, MCA, to Twenty (20) years with Fifteen (15) years suspended to Montana State Prison, credit for time served of 266 days toward time to be served; for Count II: Robbery, a felony, in violation of Section 45-5-401, MCA, to Twenty (20) years with Fifteen (15) years suspended to the Montana State Prison, credit for time served days toward time to be served, to run concurrent with sentence of Count I; for Count III: Assault With Weapon, a felony, in violation of Section 45-5-213, MCA, Twenty (20) years with Fifteen (15) years suspended to the Montana State Prison, credit for time served of 266 days toward time to be served, to run concurrent with sentence imposed on Count I and H; and other terms and conditions given in the Judgment on September 23, 2008. [Order Amending Judgment 11-25-2008].
On September 10, 2013, the prior sentence imposed on September 23, 2008, was revoked. The Defendant was sentenced for Count I: Robbery, a felony, in violation of Section 45-5-401, MCA, to Fifteen (15) years with Five (5) years suspended to Department of Corrections, credit for time served of 70 days; for Count II: Robbery, a felony, in violation of Section 45-5-401, MCA, to Fifteen (15) years with Five (5) years suspended to the Department of Corrections, credit for time served of 70 days, the sentences on Counts H and III shall run concurrent with each other and concurrent with *25the sentence imposed on Court I; for Count III: Assault With Weapon, a felony, in violation of Section 45-5-213, MCA, Fifteen (15) years with Five (5) years suspended to the Montana State Prison, credit for time served of 70 days, the sentences on Counts II and HI shall run concurrent with each other and concurrent with the sentence imposed on Count I; and other terms and conditions given in the Judgments on September 23, 2008 and September 10, 2013.
DATED this 31st day of March, 2014.
On February 27,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present by Vision Net from the Crossroads Correctional Center in Shelby, Montana. The Defendant was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm if, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 27th day of February, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.